746 F.2d 1388
R.E. RODGERS and Barbara Rodgers, Plaintiffs-Appellants,v.James G. WATT, Secretary of the Interior of the UnitedStates of America, Defendant-Appellee.
No. 80-3482.
United States Court of Appeals,Ninth Circuit.
Nov. 8, 1984.

William B. Murray, Portland, Or., for plaintiffs-appellants.
Maria A. Iizuka, Washington, D.C., argued, for defendant-appellee;  Thomas C. Lee, Asst. U.S. Atty., Portland, Or., Dirk D. Snel, Washington, D.C., on brief.
Before BROWNING, Chief Judge, WALLACE and BOOCHEVER, Circuit Judges.

ORDER

1
The original panel opinion in this case, filed July 9, 1982 and provisionally published at 680 F.2d 1295-99, is hereby permanently withdrawn from publication.